IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-30855
                        USDC No. 95-CV-121
                        __________________


RAYWARD GROGAN, JR.,

                                       Petitioner-Appellant,

versus

TERRY TERRELL, Warden,
Allen Correctional Center,

                                       Respondent-Appellee.



                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                       - - - - - - - - - -
                         February 6, 1996



Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:

     Rayward Grogan, Jr. moves this court for a certificate of

probable cause (CPC).   The issuance of a CPC is unnecessary to

establish appellate jurisdiction because the detention complained

of, loss of good-time credit, does not arise out of process

issued by a state court.     See 28 U.S.C. § 2253.   Therefore, the

petitioner's motion for CPC is DENIED as unnecessary.

     Grogan's petition is construed as being brought under 28

U.S.C. § 2241 because he does not contest the legality of his

conviction or the validity of his initial sentence.      See   Story

v. Collins, 920 F.2d 1247, 1250 (5th Cir. 1991) (jurisdiction
                            No. 95-30855
                                 -2-


over state prisoner's good-conduct claim is based on § 2241

rather than § 2254).

     The district court determined that although Grogan had not

exhausted his state-court remedies, he was procedurally barred

from doing so.    The respondents and Grogan do not dispute that he

was procedurally barred from bringing his claim in state court.

Although the district court erroneously disposed of the petition

as a § 1983 action, the procedural-default doctrine forecloses

federal review.    Duff-Smith v. Collins, 973 F.2d 1175, 1180 (5th

Cir. 1992)(§ 2254 case), cert. denied, 113 S. Ct. 1958 (1993).

     AFFIRMED.